Citation Nr: 9906261	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  96-03 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the claim of entitlement to compensation under the 
provisions of Title 38, United States Code, Section 1151, for 
a detached retina in the left eye (postoperative) with a 
secondary loss of vision, as the result of surgical 
procedures performed by VA from December 1990 to May 1991, is 
well grounded.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.  He was a prisoner of war in Germany from April 
1944 to May 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which determined that the veteran's 
claim for compensation under 38 U.S.C.A. § 1151 (West 1991) 
for a detached retina in the left eye (postoperative) with a 
secondary loss of vision was not well grounded.  In June 
1997, the Board remanded this case to the RO to possibly 
obtain additional medical records, and for an ophthalmologic 
examination with medical opinion regarding etiology of the 
veteran's left eye disorder.  That development has been 
completed and the case returned to the Board. 


FINDING OF FACT

There is no competent medical evidence of record to 
demonstrate that the veteran suffered additional disability, 
or aggravation of a pre-existing disability, including 
detached retina in the left eye (postoperative) with a 
secondary loss of vision, as the result of surgical 
procedures performed by VA from December 1990 to May 1991. 


CONCLUSION OF LAW

The veteran's claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151, for a detached retina in 
the left eye (postoperative) with a secondary loss of vision, 
as the result of surgical procedures performed by VA from 
December 1990 to May 1991, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  Where the determinative issue involves a question 
of medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A 
claimant cannot meet his burden simply by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The applicable statute and regulations provide that when any 
veteran suffers an injury or aggravation of an injury as the 
result of VA hospitalization, medical or surgical treatment, 
submission to an examination, or the pursuit of a course of 
vocational rehabilitation, and not as a result of the 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to the veteran, 
disability compensation shall be awarded in the same manner 
as if such disability or aggravation were service connected.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 3.358(a), 3.800 
(1998). 

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  However, those 
amendments apply only to claims for compensation under 
38 U.S.C.A. § 1151 which were filed on or after October 1, 
1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  
Therefore, as the veteran filed his claim prior to October 1, 
1997, the only issue before the Board is whether the veteran 
has additional residuals, including a detached retina in the 
left eye (postoperative) with a secondary loss of vision, as 
a result of surgical procedures performed by VA from December 
1990 to May 1991. 

While the veteran is not required to show negligence, error 
in judgment or other fault in the medical treatment furnished 
by VA to the veteran in 1992, Brown v. Gardner, 115 S.Ct. 552 
(1994), he still has the burden of submitting cognizable 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim under the provisions of 
38 U.S.C.A. § 1151 is plausible or capable of substantiation.  
That is, the veteran must submit competent evidence that 
additional residuals of a cerebral hemorrhage occurred as the 
result of VA treatment.  38 U.S.C.A. §§ 1151, 5107(a).

In this regard, the Board notes the veteran's contention that 
retinal detachment and loss of vision of the left eye was due 
to "inexperienced surgeons and poor treatment" and 
"negligent service" by VA physicians (or provided by VA) 
during the performance of medical or surgical treatment 
provided by VA from December 1990 to May 1991.  The United 
States Supreme Court stated in Brown v. Gardner that fault of 
VA personnel is not relevant to a determination of 
entitlement to benefits under the provisions of 38 U.S.C. 
§ 1151.  In Brown, the United States Supreme Court upheld a 
lower Federal Circuit Court decision, which had upheld the 
Court of Veterans Appeals reversal of a Board decision 
denying benefits under 38 U.S.C. § 1151, holding that § 1151 
"neither imposes nor authorizes adoption of the fault-or-
accident requirement." Id. at 554 (italics added).  The 
United States Supreme Court also stated that the term 
"injury" and "aggravation of injury" "cannot carry with 
it any suggestion of fault attributable to the VA in causing 
it," Id. at 555, and that it would be an "eccentricity" to 
read a fault requirement into the "result of" language of 
38 U.S.C. § 1151, Id. at 556.   

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  Compensation will not 
be payable for the continuance or natural progress of disease 
or injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b).  

In determining whether any additional disability resulted 
from VA hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:

(1)  It is necessary to show that additional disability is 
actually the result of such disease or injury, or aggravation 
of an existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of hospitalization, medical or surgical treatment, 
or examination.  38 C.F.R. § 3.358(c)(1) and (2).

(2)  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(c)(3).

In December 1991, the veteran filed a claim for compensation 
for a detached retina in the left eye (postoperative) with a 
secondary loss of vision, claimed to be as the result of 
surgical procedures performed or provided by VA from December 
1990 to May 1991.  The veteran contends that he suffers from 
total loss of vision in the left eye, with no light 
perception.  He argues that the four surgeries he underwent 
between December 1990 and May 1991 for retinal detachment not 
only did not come close to optimal results but also resulted 
in a disability that progressed beyond a normal deterioration 
of his left eye vision to the point of total blindness in his 
left eye.

The evidence of record reflects that in 1981 the veteran had 
plastic ocular lenses implanted in both eyes.  In 1985, 
service connection was denied for bilateral aphakia resulting 
from the extraction of cataracts.  

The veteran was seen by VA in December 1990 for a diagnosed 
retinal detachment, and underwent a repair of retinal 
detachment, or scleral buckle, at the University of Minnesota 
Hospital.  Postoperatively, he experienced quite a bit of 
fluid, so a paracentesis was performed of the anterior 
chamber and air was injected into the vitreous cavity.  The 
following day, the veteran reported improved vision, and 
vision in the left eye was 20/200, with less fluid apparent.  

The veteran later experienced a redetachment of the left 
retina and was seen at VA in February 1991 for repair, where 
he underwent a vitrectomy, fluid exchange, scleral buccal 
revision, and cryotherapy to his left eye.  The procedure 
went well without complication noted, and the veteran was 
noted to have had a mild increase in ocular pressure.  

In March 1991, the veteran underwent repair of a recurrent 
retinal detachment of the left eye, with vitrectomy, 
cryotherapy, retinotomy, endolaser, and gas fluid exchange.  
No complications were noted.  

Again in May 1991, the veteran complained of pain in the left 
eye, and was diagnosed as again having a detached retina.  At 
the University of Minnesota, the veteran underwent a retinal 
redetachment repair of his left eye, including revision of 
the buccal, membrane peeling, and air fluid exchange.   
Postoperatively, he was noted to be doing well, with normal 
pressure, a flat retina, and a somewhat diminished view, 
though he complained of soreness of the left eye.  

In February 1995, the veteran had no light perception  in the 
left eye, which was attributed to his recurrent detachment of 
the retina.  During a VA examination in May 1998, the veteran 
was found to have no light perception in the left eye.  

Significantly, there is no competent medical evidence of 
record that VA medical or surgical treatment resulted in 
additional residuals of a detached retina in the left eye or 
a loss of vision.  The medical evidence that is of record, 
including a VA ophthalmologist's opinion in August 1998, 
demonstrates that, while the veteran has defective vision of 
the left eye, it is etiologically related to his history of 
proliferative vitriol retinopathy, and is not related to 
surgeries by VA from December 1990 to May 1991 for retinal 
attachment or redetachment. 

With regard to the veteran's belief that his current left eye 
symptomatology, including defective vision, is the result of 
VA surgical or medical treatment, or was aggravated by VA 
surgical or medical treatment, the Board notes that, while 
the veteran is competent to testify as to symptomatology he 
has experienced at any time, he is not competent to offer a 
medical opinion that surgeries provided by VA to correct a 
detached or redetached retina caused additional disability.  
In this regard, the Board would point out that a lay person, 
untrained in the field of medical diagnostics, is incompetent 
to offer an opinion which requires specialized medical 
knowledge.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Neither the veteran nor his 
representative has offered any competent medical evidence in 
support of the claim on appeal; neither the veteran's 
statements, other lay statements, nor the representative's 
arguments constitute competent medical evidence because there 
is no indication that they have the medical training, 
expertise, or diagnostic ability to competently link the 
veteran's hospital course or medical or surgical treatment 
with subsequent symptomatology.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995). 

The pertinent regulation provides that it is necessary to 
show that additional disability is actually the result of 
such disease or injury, or aggravation of an existing disease 
or injury suffered as the result of hospitalization or 
medical treatment and not merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1) and (2). 
The Board finds that there is no competent medical evidence 
of record that the veteran suffered additional disability of 
detached retina or defective vision of the left eye as the 
result of surgeries or medical treatment performed by VA from 
December 1990 to May 1991.  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would make the claim for 
compensation under 38 U.S.C.A. § 1151 "plausible".  See 
generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 
1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for compensation under the provisions of 38 U.S.C.A. § 1151 
for a detached retina in the left eye (postoperative) with a 
secondary loss of vision as the result of surgical procedures 
performed by VA from December 1990 to May 1991.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995). 

Finally, the Board has considered the doctrine of the benefit 
of the doubt.  However, as the veteran's claim does not cross 
the threshold of being a well-grounded claim, a weighing of 
the merits of the claim is not warranted, and the benefit of 
the doubt doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151, for 
a detached retina in the left eye (postoperative) with a 
secondary loss of vision as the result of surgical procedures 
performed by VA from December 1990 to May 1991, is denied. 


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

